        Case 4:20-cv-00005-BSM Document 20 Filed 08/27/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

KIMBERLY DUNLAP and MOLLY HENDERSON,                                      PLAINTIFFS
individually and on behalf of all others similarly
situated

v.                         CASE NO. 4:20-CV-00005 BSM

FLASH MARKET, LLC, et al.                                               DEFENDANTS

                                       ORDER

      Jenelle Garrett has not been served process and therefore the claims against her are

dismissed without prejudice. See Doc. No. 19; Fed. R. Civ. P. 4(m).

      IT IS SO ORDERED this 27th day of August, 2020.


                                                  UNITED STATES DISTRICT JUDGE
